Title: From George Washington to John Morin Scott, 10 June 1782
From: Washington, George
To: Scott, John Morin


                  
                     Sir
                     Head Quarters 10th June
                     1782
                  
                  In reply to your Favor of the 4th I inclose you, Copies of the
                     Resolutions of the House of Representatives of the State of So. Carolina, the
                     consequent Resolve of Congress thereon, & my Letter to Sir Guy Carelton
                     on the Subject of the So. Carolina Inhabitants.
                  These Resolutions not appearing to me to be sufficiently explicit
                     as to the Manner in which those persons had been removed from Charlestown, I
                     was obliged, in order to put the Matter on a tolerable footing, to extend the
                     Idea, by saying that they were sent off by Orders of the British Commanders;
                     without knowg the particular Reasons the enemy would assign for this Treatment,
                     or being acquainted with the real Circumstances under which the Inhabitants
                     left their State. But supposing that it would be alledged, that they were sent
                     off as persons factious, disaffected & dangerous to the British
                     Government, they would think the request of a very extraordinary Nature,
                     & would consider their Compliance in the Light of conferring a high
                     Obligation, especially by bearing the Expence of their Transportation—On this
                     Ground I considered the Request as asking a Favor; and in that View of the
                     Subject, I made the Observation you allude to—And I think, from Sir Guys
                     Letter, and his Ease of Compliance, I was not mistaken in my Ideas of the Light
                     in which the British Commander has viewed this Requisition. I have the Honor to
                     be Sir Your most Obedient humble Servt
                  
                     Go: Washington
                     
                  
               